Title: From George Washington to Thomas Law, 2 October 1797
From: Washington, George
To: Law, Thomas



Dear Sir,
Mount Vernon 2d Octr 1797

Your note of the 28th Ult. by Mr Frestal, was received on Friday last.
My expences are so great and my resources so small, that it is but little in my power to promote such plans as you advocate. To clear me out of Philadelphia, & to lay in a few necessaries for my

family, I sold two valuable tracts of land in the State of Pennsylvania a short time before I left the City for 22,000 dollars; and since my arrival have sold other lands in Virginia the proceeds of all which (so far at least as hath been received) are nearly expended.
To encourage however a Hotel at the Capitol, I authorise you if the plan is likely to succeed, on the terms you have suggested to put my name down to five Shares.
I am glad to hear that the public buildings progress well. As the period for their accomplishment approaches, there can be little doubt but that private buildings will also advance rapidly; I wish they were in such a state of forwardness as to claim the attention of Congress, if the Calamity which is inflicted on Philadelphia & other Sea port Towns, should render the removal of that body from the present Seat of the Government necessary.
We rejoice to hear that Mrs Law and the little Girl are well—We are so—and all Unite With Affecte regards for you & them, With Dear Sir Your Obt & very Hbl. Sert

Go: Washington

